  Case 20-12914-ABA                   Doc 72 Filed 03/28/21 Entered 03/29/21 00:19:55                             Desc Imaged
                                           Certificate of Notice Page 1 of 13
STATISTICAL INFORMATION ONLY: Debtor must select the number of each of the following items included in the Plan.

   0      Valuation of Security       0    Assumption of Executory Contract or Unexpired Lease           0      Lien Avoidance   


                                                                                                             Last revised: August 1, 2020

                                           UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF NEW JERSEY
In Re:                                                                             Case No.:                 20-12914
                                                                                                      ____________________
 Simone J. Phrampus                                                                                           ABA
                                                                                   Judge:             ____________________

                              Debtor(s)

                                                 Chapter 13 Plan and Motions

          ‫ ܆‬Original                           ‫ ܆‬Modified/Notice Required                             Date:      03/24/2021
                                                                                                                _________________

          ‫ ܆‬Motions Included                   ‫ ܆‬Modified/No Notice Required

                                           THE DEBTOR HAS FILED FOR RELIEF UNDER
                                            CHAPTER 13 OF THE BANKRUPTCY CODE

                                                 YOUR RIGHTS MAY BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which contains the date of the
confirmation hearing on the Plan proposed by the Debtor. This document is the actual Plan proposed by the Debtor to adjust debts.
You should read these papers carefully and discuss them with your attorney. Anyone who wishes to oppose any provision of this Plan
or any motion included in it must file a written objection within the time frame stated in the Notice. Your rights may be affected by this
plan. Your claim may be reduced, modified, or eliminated. This Plan may be confirmed and become binding, and included motions may
be granted without further notice or hearing, unless written objection is filed before the deadline stated in the Notice. The Court may
confirm this plan, if there are no timely filed objections, without further notice. See Bankruptcy Rule 3015. If this plan includes motions
to avoid or modify a lien, the lien avoidance or modification may take place solely within the chapter 13 confirmation process. The plan
confirmation order alone will avoid or modify the lien. The debtor need not file a separate motion or adversary proceeding to avoid or
modify a lien based on value of the collateral or to reduce the interest rate. An affected lien creditor who wishes to contest said
treatment must file a timely objection and appear at the confirmation hearing to prosecute same.


The following matters may be of particular importance. Debtors must check one box on each line to state whether the plan
includes each of the following items. If an item is checked as “Does Not” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

THIS PLAN:

‫ ܆‬DOES ‫ ܆‬DOES NOT CONTAIN NON-STANDARD PROVISIONS. NON-STANDARD PROVISIONS MUST ALSO BE SET FORTH
IN PART 10.

‫ ܆‬DOES ‫ ܆‬DOES NOT LIMIT THE AMOUNT OF A SECURED CLAIM BASED SOLELY ON VALUE OF COLLATERAL, WHICH
MAY RESULT IN A PARTIAL PAYMENT OR NO PAYMENT AT ALL TO THE SECURED CREDITOR. SEE MOTIONS SET FORTH IN
PART 7, IF ANY.

‫ ܆‬DOES ‫ ܆‬DOES NOT AVOID A JUDICIAL LIEN OR NONPOSSESSORY, NONPURCHASE-MONEY SECURITY INTEREST.
SEE MOTIONS SET FORTH IN PART 7, IF ANY.

                                EJC
Initial Debtor(s)’ Attorney: ___________                            SJP
                                               Initial Debtor: ______________      Initial Co-Debtor: _______________
Case 20-12914-ABA          Doc 72 Filed 03/28/21 Entered 03/29/21 00:19:55                       Desc Imaged
     SDLGWRGDWHWKHQ Certificate of Notice Page 2 of 13

Part 1:    Payment and Length of Plan

     D The debtor shall pay $ _______________
                                     225                month
                                               per _______________ to the Chapter 13 Trustee, WREHJLQ
              April, 2021
     _________________________                         36
                               for approximately _______________ months WRWDO .

     E The debtor shall make plan payments to the Trustee from the following sources:

            ‫܆‬    Future earnings

            ‫܆‬    Other sources of funding (describe source, amount and date when funds are available):




      c. Use of real property to satisfy plan obligations:

          ‫ ܆‬Sale of real property
             Description:
             Proposed date for completion: ____________________

          ‫ ܆‬Refinance of real property:
             Description:
             Proposed date for completion: ____________________

          ‫ ܆‬Loan modification with respect to mortgage encumbering property:
             Description:
             Proposed date for completion: ____________________

      d. ‫ ܆‬The regular monthly mortgage payment will continue pending the sale, refinance or loan modification.

      e. ‫ ܆‬Other information that may be important relating to the payment and length of plan:
Case 20-12914-ABA                Doc 72 Filed 03/28/21 Entered 03/29/21 00:19:55                          Desc Imaged
                                      Certificate of Notice Page 3 of 13

Part 2:      Adequate Protection ‫ ܆‬NONE


      a. Adequate protection payments will be made in the amount of $ _______________ to be paid to the Chapter
13 Trustee and disbursed pre-confirmation to ______________________________ (creditor).
      b. Adequate protection payments will be made in the amount of $ _______________ to be paid directly by the
debtor(s) outside the Plan, pre-confirmation to: ______________________________ (creditor).

Part 3:      Priority Claims (Including Administrative Expenses)

 a.        All allowed priority claims will be paid in full unless the creditor agrees otherwise:

Creditor                                     Type of Priority                         Amount to be Paid

CHAPTER 13 STANDING TRUSTEE                            ADMINISTRATIVE                   AS ALLOWED BY STATUTE

ATTORNEY FEE BALANCE                                   ADMINISTRATIVE                   BALANCE DUE: $ After confirmation
                                                                                        DSSUR[LPDWHO\LQIHHVVXEMHFWWR
'20(67,&68332572%/,*$7,21                              Child Support                  court approval




      b.    Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount:
            Check one:
            ‫ ܆‬None
            ‫ ܆‬The allowed priority claims listed below are based on a domestic support obligation that has been assigned
            to or is owed to a governmental unit and will be paid less than the full amount of the claim pursuant to 11
            U.S.C.1322(a)(4):


Creditor                                     Type of Priority                         Claim Amount      Amount to be Paid

                                             Domestic Support Obligations assigned
                                             or owed to a governmental unit and
                                             paid less than full amount.
Case 20-12914-ABA            Doc 72 Filed 03/28/21 Entered 03/29/21 00:19:55                               Desc Imaged
                                  Certificate of Notice Page 4 of 13

Part 4:     Secured Claims

      a. Curing Default and Maintaining Payments on Principal Residence: ‫ ܆‬NONE
      The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly obligations and
the debtor shall pay directly to the creditor (outside the Plan) monthly obligations due after the bankruptcy filing as
follows:

Creditor             Collateral or Type    Arrearage             Interest Rate on          Amount to be Paid    Regular Monthly
                     of Debt                                     Arrearage                 to Creditor (In      Payment (Outside
                                                                                           Plan)                Plan)




b. Curing and Maintaining Payments on Non-Principal Residence & other loans or rent arrears: ‫ ܆‬NONE
The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly obligations and the
debtor will pay directly to the creditor (outside the Plan) monthly obligations due after the bankruptcy filing as follows:

 Creditor                  Collateral or Type     Arrearage             Interest Rate on        Amount to be Paid     Regular
                           of Debt                                      Arrearage               to Creditor (In       Monthly
                                                                                                Plan)                 Payment
                                                                                                                      (Outside
                                                                                                                      Plan)




c. Secured claims excluded from 11 U.S.C. 506: ‫ ܆‬NONE
The following claims were either incurred within 910 days before the petition date and are secured by a purchase
money security interest in a motor vehicle acquired for the personal use of the debtor(s), or incurred within one year of
the petition date and secured by a purchase money security interest in any other thing of value:

     Name of Creditor                Collateral         Interest Rate     Amount of             Total to be Paid through the Plan
                                                                           Claim                 Including Interest Calculation
Case 20-12914-ABA               Doc 72 Filed 03/28/21 Entered 03/29/21 00:19:55                              Desc Imaged
                                     Certificate of Notice Page 5 of 13

       d. Requests for valuation of security, Cram-down, Strip Off & Interest Rate Adjustments ‫ ܆‬NONE
       1.) The debtor values collateral as indicated below. If the claim may be modified under Section 1322(b)(2), the
secured creditor shall be paid the amount listed as the “Value of the Creditor Interest in Collateral,” plus interest as
stated. The portion of any allowed claim that exceeds that value shall be treated as an unsecured claim. If a secured
claim is identified as having “NO VALUE” it shall be treated as an unsecured claim.

                                 NOTE: A modification under this Section ALSO REQUIRES
                               the appropriate motion to be filed under Section 7 of the Plan.


Creditor              Collateral      Scheduled         Total          Superior Liens      Value of           Annual      Total
                                      Debt              Collateral                         Creditor           Interest    Amount to
                                                        Value                              Interest in        Rate        be Paid
                                                                                           Collateral

US Department of      Residence,      $5,592.22         $65,000       $65,299.16           $0 - subject to   N/A         $0
HUD                   514 East Oak                                                         strip off
                      Street,
                      Millville, NJ




      2.) Where the Debtor retains collateral and completes the Plan, payment of the full amount of the allowed
secured claim shall discharge the corresponding lien.




      e. Surrender ‫ ܆‬NONE
      Upon confirmation, the stay is terminated as to surrendered collateral only under 11 U.S.C. 362(a) and that the
stay under 11 U.S.C 1301 be terminated in all respects. The Debtor surrenders the following collateral:


Creditor                                          Collateral to be Surrendered      Value of Surrendered        Remaining
                                                                                    Collateral                  Unsecured Debt

Gateway One Lending                               Motor vehicle                     To be determined           To be determined
Case 20-12914-ABA                  Doc 72 Filed 03/28/21 Entered 03/29/21 00:19:55                              Desc Imaged
                                        Certificate of Notice Page 6 of 13

      f. Secured Claims Unaffected by the Plan ‫ ܆‬NONE
            The following secured claims are unaffected by the Plan:
           NJ Housing and Mortgage Finance Agency has obtained relief from stay.
           Debtor shall continue to engage in loan modification negotiations with this creditor.




g. Secured Claims to be Paid in Full Through the Plan: ‫ ܆‬NONE

Creditor                                                Collateral                                      Total Amount to be
                                                                                                        Paid Through the Plan




Part 5:      Unsecured Claims ‫ ܆‬NONE

      a. Not separately classified allowed non-priority unsecured claims shall be paid:
                                     0
            ‫ ܆‬Not less than $ _______________ to be distributed pro rata
            ‫ ܆‬Not less than _______________ percent
            ‫ ܆‬Pro Rata distribution from any remaining funds

      b. Separately classified unsecured claims shall be treated as follows:

Creditor                                    Basis for Separate Classification               Treatment              Amount to be Paid
Case 20-12914-ABA           Doc 72 Filed 03/28/21 Entered 03/29/21 00:19:55                           Desc Imaged
                                 Certificate of Notice Page 7 of 13

Part 6:     Executory Contracts and Unexpired Leases ‫ ܆‬NONE

    (NOTE: See time limitations set forth in 11 U.S.C. 365(d)(4) that may prevent assumption of non-residential real
property leases in this Plan.)

       All executory contracts and unexpired leases, not previously rejected by operation of law, are rejected, except
the following, which are assumed:

Creditor                Arrears to be Cured in    Nature of Contract or      Treatment by Debtor      Post-Petition Payment
                        Plan                      Lease

ADT Security Services   None                      Security system           To be assumed             $20

Rent-A-Center           None                      Furniture                 To be assumed             $80




Part 7:     Motions ‫ ܆‬NONE

NOTE: All plans containing motions must be served on all affected lienholders, together with local form,
Notice of Chapter 13 Plan Transmittal, within the time and in the manner set forth in D.N.J. LBR 3015-1. A
Certification of Service, Notice of Chapter 13 Plan Transmittal, and valuation must be filed with the Clerk of
Court when the plan and transmittal notice are served.


       a. Motion to Avoid Liens Under 11. U.S.C. Section 522(f). ‫ ܆‬NONE

       The Debtor moves to avoid the following liens that impair exemptions:


Creditor                Nature of      Type of Lien    Amount of     Value of       Amount of      Sum of All    Amount of
                        Collateral                     Lien          Collateral     Claimed        Other Liens   Lien to be
                                                                                    Exemption      Against the   Avoided
                                                                                                   Property
Case 20-12914-ABA                 Doc 72 Filed 03/28/21 Entered 03/29/21 00:19:55                    Desc Imaged
                                       Certificate of Notice Page 8 of 13

       b. Motion to Avoid Liens and Reclassify Claim from Secured to Completely Unsecured. ‫ ܆‬NONE

      The Debtor moves to reclassify the following claims as unsecured and to void liens on collateral consistent with
Part 4 above:

Creditor           Collateral            Scheduled    Total        Superior Liens   Value of Creditor’s   Total Amount of
                                         Debt         Collateral                    Interest in           Lien to be
                                                      Value                         Collateral            Reclassified


US Department of   Residence -           $5,592.22    $65,000      $65,229.16       $0                    Lien is to be
HUD                514 East Oak                                                                           discharged of record
                   Street, Millville,                                                                     upon successful
                   NJ                                                                                     completion of Chapter
                                                                                                          13 Plan.




     c. Motion to Partially Void Liens and Reclassify Underlying Claims as Partially Secured and Partially
Unsecured. ‫ ܆‬NONE
       The Debtor moves to reclassify the following claims as partially secured and partially unsecured, and to void
liens on collateral consistent with Part 4 above:


Creditor           Collateral           Scheduled    Total         Amount to be                Amount to be
                                        Debt         Collateral    Deemed Secured              Reclassified as Unsecured
                                                     Value




Part 8:     Other Plan Provisions

      a. Vesting of Property of the Estate
           ‫ ܆‬Upon confirmation
           ‫ ܆‬Upon discharge

       b. Payment Notices
     Creditors and Lessors provided for in Parts 4, 6 or 7 may continue to mail customary notices or coupons to the
Debtor notwithstanding the automatic stay.
Case 20-12914-ABA                  Doc 72 Filed 03/28/21 Entered 03/29/21 00:19:55                        Desc Imaged
                                        Certificate of Notice Page 9 of 13

       c. Order of Distribution
       The Standing Trustee shall pay allowed claims in the following order:
           1) Ch. 13 Standing Trustee commissions
              Jenkins & Clayman
           2) ___________________________________________________________
              Unsecured creditors who file timely proofs of claim
           3) ___________________________________________________________
           4) ___________________________________________________________

       d. Post-Petition Claims
       The Standing Trustee ‫ ܆‬is, ‫ ܆‬is not authorized to pay post-petition claims filed pursuant to 11 U.S.C. Section
1305(a) in the amount filed by the post-petition claimant.




 Part 9:    Modification ‫ ܆‬NONE


 NOTE: Modification of a plan does not require that a separate motion be filed. A modified plan must be
 served in accordance with D.N.J. LBR 3015-2.


        If this Plan modifies a Plan previously filed in this case, complete the information below.
       Date of Plan being modified: _________________________.
                                             11/06/2020


 Explain below why the plan is being modified:                 Explain below how the plan is being modified:

1. Plan was confirmed.                                         1. To extend length of Plan and to decrease Trustee payment amount.

2. Trustee payment was too high.




      Are Schedules I and J being filed simultaneously with this Modified Plan?             ‫ ܆‬Yes            ‫ ܆‬No
Case 20-12914-ABA             Doc 72 Filed 03/28/21 Entered 03/29/21 00:19:55                        Desc Imaged
                                  Certificate of Notice Page 10 of 13

 Part 10:    Non-Standard Provision(s): Signatures Required

 Non-Standard Provisions Requiring Separate Signatures:

       ‫ ܆‬NONE

       ‫ ܆‬Explain here:




  Any non-standard provisions placed elsewhere in this plan are ineffective.




 Signatures


 The Debtor(s) and the attorney for the Debtor(s), if any, must sign this Plan.

 By signing and filing this document, the debtor(s), if not represented by an attorney, or the attorney for the debtor(s)
 certify that the wording and order of the provisions in this Chapter 13 Plan are identical to Local Form, Chapter 13
 Plan and Motions, other than any non-standard provisions included in Part 10.

 I certify under penalty of perjury that the above is true.


       03/24/2021
 Date: ______________________________                                 ______________________________
                                                                      /s/ Simone J. Phrampus
                                                                      Debtor

 Date: ______________________________                                 ______________________________
                                                                      Joint Debtor

       03/24/2021
 Date: ______________________________                                 /s/ Eric J Clayman
                                                                      ______________________________
                                                                      Attorney for Debtor(s)
      Case 20-12914-ABA                      Doc 72 Filed 03/28/21 Entered 03/29/21 00:19:55                                             Desc Imaged
                                                 Certificate of Notice Page 11 of 13
                                                              United States Bankruptcy Court
                                                                  District of New Jersey
In re:                                                                                                                 Case No. 20-12914-ABA
Simone J. Phrampus                                                                                                     Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0312-1                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Mar 26, 2021                                               Form ID: pdf901                                                           Total Noticed: 35
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 28, 2021:
Recip ID                   Recipient Name and Address
db                     +   Simone J. Phrampus, 514 East Oak Street, Millville, NJ 08332-3150
cr                     +   New Jersey Housing and Mortgage Finance Agency c/o, 425 Phillips Boulevard, Ewing, NJ 08618-1430
cr                     +   Santander Consumer USA, Inc., successor in interes, P.O. Box 961275, Ft. Worth, TX 76161-0275
518725172              +   ATT DirecTV, c/o IC System, Inc., PO Box 64378, Saint Paul, MN 55164-0378
518725170              +   Anytime Fitness, c/o First Credit Services, 377 Hoes Lane, Suite 200, Piscataway, NJ 08854-4155
518743809              +   Atlantic City Electric Co. Bankruptcy Division, 5 Collins Drive, Suite 2133, Mai Stop 84CP42, Carneys Point NJ 08069-3600
518725173                  Cenlar, PO Box 986, Newark, NJ 07184-0986
518725176              +   Cumberland County Taxation Board, 220 North Laurel Street, Bridgeton, NJ 08302-1516
518725177              +   Dish Network, c/o Diversified Consultants, Inc., 600 Coon Rapids Blvd NW, Coon Rapids, MN 55433-5549
518759515                  Gateway One Lending, a/k/a Santander, Consumer USA, PO Box 9118, Temecula, CA 92589-9118
518725179                  Inspira Health Network, PO Box 8484, Cherry Hill, NJ 08002-0484
518979794              +   John R. Morton, Jr., Esquire, 110 Marter Avenue, Suite 301, Moorestown, NJ 08057-3124
518809057              +   New Jersey Housing and Mortgage Finance Agency, c/o Cenlar FSB, 425 Phillips Blvd, Ewing, NJ 08618-1430
518725183              +   Office of Attorney General, 25 Market Street, PO Box 112, Richard J. Hughes Justice Complex, Trenton, NJ 08625-0112
518759521                  Rent-A-Center, 66 North Delsea Drive, Vineland, NJ 08360-3620
518759483                  Rob Saltzman, Esquire, 20000 Horizon Way, Suite 900, Mt. Laurel, NJ 08054-4318
518979795              +   Santander Consumer USA Inc, successor in interest, to Gateway One Lending &, Finance, LLC, P.O. Box 961275 Fort Worth, TX
                           76161-0275
518814439                  SantanderConsumerUSA Inc, successor in interest to Gateway,One, Lending&Finance,LLC(Gateway), P.O. Box 560284 Dallas, TX 75356
518725184              +   South Jersey Gas, PO Box 577, Hammonton, NJ 08037-0577
518725185                  State of New Jersey, Division of Taxation, PO Box 445, Trenton, NJ 08695-0445

TOTAL: 20

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
smg                        Email/Text: usanj.njbankr@usdoj.gov
                                                                                        Mar 26 2021 23:29:00      U.S. Attorney, 970 Broad St., Room 502, Rodino
                                                                                                                  Federal Bldg., Newark, NJ 07102-2534
smg                    + Email/Text: ustpregion03.ne.ecf@usdoj.gov
                                                                                        Mar 26 2021 23:29:46      United States Trustee, Office of the United States
                                                                                                                  Trustee, 1085 Raymond Blvd., One Newark
                                                                                                                  Center, Suite 2100, Newark, NJ 07102-5235
518759520                  Email/Text: amscbankruptcy@adt.com
                                                                                        Mar 26 2021 23:30:00      ADT Security Services, PO Box 371490,
                                                                                                                  Pittsburgh, PA 15250-7490
518734891                  Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Mar 26 2021 23:58:01      Ashley Funding Services, LLC, Resurgent Capital
                                                                                                                  Services, PO Box 10587, Greenville, SC
                                                                                                                  29603-0587
518725171              + Email/Text: bankruptcy@pepcoholdings.com
                                                                                        Mar 26 2021 21:40:00      Atlantic City Electric, 5 Collins Drive, Suite 2133,
                                                                                                                  Pepco Holdings, Inc, Bankruptcy Division, Penns
                                                                                                                  Grove, NJ 08069-3600
518725174                  Email/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM
                                                                     Mar 26 2021 21:41:00                         Comenity Bank/Lane Bryant, PO Box 182789,
                                                                                                                  Columbus, OH 43218-2789
518725175                  Email/PDF: creditonebknotifications@resurgent.com
                                                                                        Mar 27 2021 00:13:03      Credit One Bank, PO Box 60500, City of Industry,
                                                                                                                  CA 91716-0500
518725178                  Email/Text: GOLF_STBankruptcy@gatewayonelending.com
       Case 20-12914-ABA                    Doc 72 Filed 03/28/21 Entered 03/29/21 00:19:55                                        Desc Imaged
                                                Certificate of Notice Page 12 of 13
District/off: 0312-1                                                User: admin                                                            Page 2 of 3
Date Rcvd: Mar 26, 2021                                             Form ID: pdf901                                                      Total Noticed: 35
                                                                                    Mar 26 2021 21:38:00     Gateway One Lending, 3818 East Coronado
                                                                                                             Street, Suite 100, Anaheim, CA 92807
518725182                  Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                    Mar 26 2021 21:40:00     IRS, PO Box 7346, Philadelphia, PA 19101-7346
518813069                  Email/PDF: resurgentbknotifications@resurgent.com
                                                                                    Mar 27 2021 00:05:40     LVNV Funding, LLC, Resurgent Capital Services,
                                                                                                             PO Box 10587, Greenville, SC 29603-0587
518725186                  Email/PDF: gecsedi@recoverycorp.com
                                                                                    Mar 26 2021 23:57:01     SYNCB/Walmart, PO Box 965024, Orlando, FL
                                                                                                             32896-5024
518726391               + Email/PDF: gecsedi@recoverycorp.com
                                                                                    Mar 26 2021 23:57:01     Synchrony Bank, c/o of PRA Receivables
                                                                                                             Management, LLC, PO Box 41021, Norfolk, VA
                                                                                                             23541-1021
518748907                  Email/PDF: OGCRegionIIBankruptcy@hud.gov
                                                                                    Mar 27 2021 00:04:25     U.S. Department of HUD, 26 Federal Plaza , Suite
                                                                                                             3541, New York NY 10278
518725187                  Email/Text: wfmelectronicbankruptcynotifications@verizonwireless.com
                                                                                    Mar 26 2021 21:38:00     Verizon, PO Box 25087, Wilmington, DE
                                                                                                             19899-5087
518725188               + Email/Text: bnc-bluestem@quantum3group.com
                                                                                    Mar 26 2021 23:30:00     Webbank/Fingerhut, 6250 Ridgewood Road, Saint
                                                                                                             Cloud, MN 56303-0820

TOTAL: 15


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID           Bypass Reason Name and Address
518759637                        Edison Reyes, NO ADDRESS GIVEN
518725180          *             Internal Revenue Service, PO Box 744, Special Procedure Branch, Springfield, NJ 07081
518725181          *             Internal Revenue Service, PO Box 725, Special Procedures Function, Springfield, NJ 07081

TOTAL: 1 Undeliverable, 2 Duplicate, 0 Out of date forwarding address


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 28, 2021                                          Signature:          /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 25, 2021 at the address(es) listed
below:
Name                               Email Address
Eric Clayman
                                   on behalf of Debtor Simone J. Phrampus mail@jenkinsclayman.com connor@jenkinsclayman.com

Isabel C. Balboa
                                   on behalf of Trustee Isabel C. Balboa ecfmail@standingtrustee.com summarymail@standingtrustee.com

Isabel C. Balboa
                                   ecfmail@standingtrustee.com summarymail@standingtrustee.com

John R. Morton, Jr.
                                   on behalf of Creditor Santander Consumer USA Inc., successor in interest to Gateway One Lending & Finance, LLC.
      Case 20-12914-ABA           Doc 72 Filed 03/28/21 Entered 03/29/21 00:19:55                                      Desc Imaged
                                      Certificate of Notice Page 13 of 13
District/off: 0312-1                                      User: admin                                                            Page 3 of 3
Date Rcvd: Mar 26, 2021                                   Form ID: pdf901                                                      Total Noticed: 35
                          ecfmail@mortoncraig.com, mortoncraigecf@gmail.com

Robert P. Saltzman
                          on behalf of Creditor New Jersey Housing and Mortgage Finance Agency c/o Cenlar FSB dnj@pbslaw.org

Stuart H. West
                          on behalf of Creditor New Jersey Housing and Mortgage Finance Agency c/o Cenlar FSB swest@pbslaw.org

U.S. Trustee
                          USTPRegion03.NE.ECF@usdoj.gov


TOTAL: 7
